 Case 19-10975           Doc 253        Filed 12/23/20 Entered 12/23/20 10:35:43                     Desc Main
                                         Document     Page 1 of 5


                     UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                    )
In re:                              )        Chapter 13
                                    )
SERGE OHANES KARAMOUSSAYAN )                 Case No. 19-10975-JEB
                                    )
___________________________________)

                     MOTION BY COMMISSIONER OF MASSACHUSETTS
                      DEPARTMENT OF REVENUE TO DISMISS CASE

         NOW COMES GEOFFREY E. SNYDER, Commissioner of the Massachusetts

Department of Revenue ("MDOR"), a creditor and party in interest in the above-captioned matter,

and pursuant to, inter alia, the provisions of 11 U.S.C. §§ 346(k)(1), 1304, 1305, 1307(c), 1308

1325(a)(3), 28 U.S.C. § 960(a) and in accordance with Federal Rules of Bankruptcy Procedure Rule

9013 and Massachusetts Local Bankruptcy Rules (“MLBR”) 9013-1, moves for an order dismissing

the case. In support thereof, the MDOR states the following:

1.       The Debtor filed for bankruptcy protection under Chapter 13 of the Bankruptcy Code on

March 26, 2019.

2.       On or about December 8, 2020, the Debtor filed late sales tax returns for his sole

proprietorship jewelry business for the post-petition sales tax periods spanning April 1, 2019

through March 31, 2020.1 All of these periods occurred prior to the lockdown restrictions resulting

from the COVID-19 pandemic. No corresponding payments were submitted by the Debtor with

the returns and consequently the Debtor presently owes a post-petition sales tax balance of

$5,863.99 inclusive on ongoing accruing penalties and interest.

3.       Additionally, the Debtor filed a 2019 personal income tax return with MDOR listing an

earned income tax credit of $1,505. That credit was subsequently denied by MDOR due to the

1 The Debtor filed “Supplemental Schedules I and J” (See Docket Entries 198 and 199) that indicate he is receiving

unemployment and that his jewelry store has been effected by the COVID-19 pandemic. It is unclear whether and to
what extent any sales tax liabilities have accrued since March 2020.
 Case 19-10975        Doc 253      Filed 12/23/20 Entered 12/23/20 10:35:43              Desc Main
                                    Document     Page 2 of 5


Debtor’s failure to verify his income listed on Schedule C of his 2019 income tax return. After

adjustments, the Debtor currently owes $1,320.89 in tax, interest and penalties for the 2019 income

tax year. Statutory additions continue to accrue on this balance.

4.      In total, the Debtor currently owes a post-petition income and sales tax balance of $7,184.88

with statutory additions continuing to accrue thereon.

5.      Accordingly, MDOR seeks dismissal of this case pursuant to 11 U.S.C. § 1307.

                                      LEGAL STANDARDS

6.      Section 1307(c) provides that upon motion by a party in interest, the court may dismiss a

case under chapter 13 “for cause”, including “unreasonable delay by the debtor that is prejudicial to

creditors.” 11 U.S.C. § 1307(c)(1). Moreover, the list of grounds for converting or dismissing a

Chapter 13 case contained in Section 1307 is illustrative and is not exhaustive. Marrama v. Citizens

Bank of Massachusetts, 549 U.S. 365, 373 (2007). The court will be able to consider other factors as

they arise, and to use its equitable powers under 11 U.S.C. § 105(a) to reach an appropriate result in

individual cases.

7.      The Debtor’s failure to meet his post-petition Massachusetts tax obligations constitutes

unreasonable delay that is prejudicial to creditors. The Debtor’s non-compliance has caused

unnecessary interest and penalties to accrue thus diminishing the value of his bankruptcy estate and

prospects of a successful reorganization. Moreover, it appears that the Debtor has partially funded

his living expenses and chapter 13 plan payments from the sales tax he collected from customers

and failed to remit to the commonwealth. Not only is this cause for dismissal, it further

demonstrates the Debtor’s inability to fund a feasible plan.

8.      The Debtor’s failure to meet his post-petition tax obligations runs contrary to the goals of

chapter 13 and a successful reorganization. The protections that the Debtor can enjoy under the

Bankruptcy Code while he is the subject of a pending case under Chapter 13 does not include
 Case 19-10975         Doc 253      Filed 12/23/20 Entered 12/23/20 10:35:43                Desc Main
                                     Document     Page 3 of 5


immunity from state taxation and similarly does not relieve the Debtor from the legal requirement of

paying his taxes.

9.      The Debtor’s failure to pay his post-petition income and sales taxes is cause for dismissal of

this case under section 1307(c). See, In re Wigley, 333 B.R. 768 (N.D. Tex. 2005); see also, In re John M.

Clark, Case No. 09-22622-WCH, Chapter 13, Massachusetts Bankruptcy Court, Eastern Division

(Docket Entries 33 and 39, August 5, 2010).

                                            CONCLUSION

10.     For the foregoing reasons, the MDOR’s motion should be allowed and the Debtor’s case

dismissed.

        WHEREFORE, the MDOR requests that this Court:
        a.      Dismiss the case; and
        b.      Enter an order for such other relief as the Court deems proper and just.

                                        Respectfully submitted,

Dated: December 23, 2020                GEOFFREY E. SNYDER
                                        COMMISSIONER
                                        MASSACHUSETTS DEPARTMENT OF REVENUE

                                         MAURA HEALEY
                                         ATTORNEY GENERAL OF MASSACHUSETTS

                                         Kevin Brown, General Counsel and
                                         Special Assistant Attorney General

                                         /s/ John B. O’Donnell_
                                         John B. O’Donnell (BBO # 673351)
                                         Counsel to the Commissioner
                                         Massachusetts Department of Revenue
                                         Litigation Bureau
                                         100 Cambridge Street
                                         P. O. Box 9565
                                         Boston, MA 02214
                                         (617) 626-3869
                                         (617) 626-3796 fax
                                         odonnellj@dor.state.ma.us
 Case 19-10975         Doc 253    Filed 12/23/20 Entered 12/23/20 10:35:43             Desc Main
                                   Document     Page 4 of 5




                                  CERTIFICATE OF SERVICE

       I, John B. O’Donnell, hereby certify that I have this day served a copy of the within

MOTION BY COMMISSIONER OF MASSACHUSETTS DEPARTMENT OF REVENUE TO

DISMISS THE CASE, by either electronic mail or by first class mail, postage prepaid, upon the

parties or persons appearing on the accompanying SERVICE LIST attached hereto.



                                                      /s/ John B. O’Donnell
                                                      John B. O’Donnell
                                                      Dated: December 23, 2020


                                         SERVICE LIST

Electronic Notice List

Carolyn Bankowski, Esq.                               Tracy Kish, Esq.
Chapter 13 Trustee
                                                      Marcus Pratt, Esq.
John Fitzgerald, Esq.
Office of the United States Trustee                   Julie Ranieri, Esq.

David G. Baker, Esq.                                  Catherine Eastwood, Esq.

                                                      Tatyana P. Tabachnik, Esq.

Manual Notice List
                                                      Christopher Shirtcliff
Belfiore Jewelry, Inc.                                7 Trager Road
14 East Gilbert Road                                  Marblehead, MA 01945
Great Neck, NY 11024
                                                      Cosgrove Eisenberg & Kiley
Carmember Services                                    803 Hancock Street
P.O. Box 790084                                       Quincy, MA 02170
Saint Louis, MO 63179
                                                      Five Star USA LLC
Charles Sommo III                                     55 West 47th Street, Suite 810
Schlesinger, Schlesinger & Sommo, LLC                 New York, NY 10036
P.O. Box 8606
Boston, MA 02114
 Case 19-10975       Doc 253        Filed 12/23/20 Entered 12/23/20 10:35:43     Desc Main
                                     Document     Page 5 of 5



Internal Revenue Service                           PORTFOLIO RECOVERY ASSOCIATES,
Centralized Insolvency Operation                   LLC
P. O. Box 7346                                     POB 41067
Philadelphia, PA 19101                             Norfolk, VA 23541
John R. Gioiosa                                    R.S. Nazarian Inc.
c/o Robert Harnais, Esquire                        Schlesinger, Schlesinger & Sommo, LLC
Muse Law Center                                    P.O. Box 8606
15 Fisher Street                                   Boston, MA 02114
Quincy, MA 02169
                                                   Riberra, Inc.
Mia Monserrat, Inc.                                550 South Hill Street, #763
25600 Rye Canyon Road, #209                        Los Angeles, CA 90013
Valencia, CA 91355
                                                   Santander Bank NA
Nelson Jewelry USA, Inc.                           P.O. Box 12707
631 S. Olive Street, #300                          Reading, PA 19612
Los Angeles, CA 90014
                                                   TJD
PHH Mortgage Corporation                           580 Fifth Avenue, Suite 400
1 Mortgage Way, Mail Stop SV-22                    New York, NY 10036
Mount Laurel, NJ 08054
                                                   U.S. Bank NA dba Elan Financial Services
PNH Morgage Services                               Bankruptcy Department
c/o Samuel Grossack, Esquire                       PO Box 108
Korde & Assoc. P.C.                                St. Louis, MO 63166-0108
900 Chelmsford Street, Suite 3102
                                                   Verizon by American InfoSource as agent
Lowell, MA 01851
                                                   4515 N Santa Fe Ave
                                                   Oklahoma City, OK 73118
